935 F.2d 990
1991-1 Trade Cases   69,475
EUREKA URETHANE, INC., Appellant,v.P.B.A., INC. and The Professional Bowlers Association ofAmerica, Appellees.
No. 90-2727.
United States Court of Appeals,Eighth Circuit.
Submitted June 13, 1991.Decided June 28, 1991.

Appeal from the United States District Court for the Eastern District of Missouri;  Stephen Nathaniel Limbaugh, Judge.
James J. Raymond, argued (Conny Davinroy Beatty, on brief), St. Louis, Mo., for appellant.
Douglas C. Ross, Seattle, Wash., argued (Payton Smith and Mary Steele, Seattle, Wash., and Robert S. Allen and Eric D. Paulsrud, St. Louis, Mo., on brief), for appellees.
Before JOHN R. GIBSON and LOKEN, Circuit Judges, and ROSS, Senior Circuit Judge.
JOHN R. GIBSON, Circuit Judge.


1
Eureka Urethane, Inc. appeals from summary judgment entered by the district court1 rejecting its seven claims based on sections 1 and 2 of the Sherman Antitrust Act, 15 U.S.C.A. Secs. 1, 2 (West Supp.1991), because PBA, Inc., and the Professional Bowlers Association of America refused to approve Eureka's "Bud Ball" for use in televised bowling tournaments.  746 F.Supp. 915.    In addition, the court dismissed for lack of subject matter jurisdiction a pendent state law claim based on tortious interference with business relationships.  The case has been exhaustively briefed by the parties and oral arguments heard.  We are not persuaded that the district court made any error of law in its thorough and carefully researched opinion.  We affirm on the basis of the district court's opinion.  See 8th Cir.R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern and Western Districts of Missouri